Exhibit 10.1


NEWFIELD EXPLORATION COMPANY
2010 EMPLOYEE STOCK PURCHASE PLAN


Amendment No. 1


This Amendment No. 1 (this “Amendment”) to the Newfield Exploration Company 2010
Employee Stock Purchase Plan (the “Plan”) is made by the Compensation &
Management Development Committee (the “Committee”) of the Board of Directors of
Newfield Exploration Company (the “Company”), as follows:
 
WHEREAS, the Company sponsors the Plan for the benefit of its eligible
employees;
 
WHEREAS, pursuant to Section 10.2 of the Plan, the Committee may amend the Plan
at any time; and
 
WHEREAS, the Committee desires to amend the Plan to increase the maximum number
of shares a participant may purchase during an offering period.
 
NOW, THEREFORE, pursuant to the Plan, the Committee hereby amends the Plan as
follows:
 
1. Share Limitation.  The last sentence of Section 4.4 of the Plan shall be
deleted in its entirety and replaced with the following:
 
“Notwithstanding any other provision of the Plan, unless the Administrative
Committee, with the advance approval of the Compensation & Management
Development Committee, determines otherwise with respect to an Offering the
maximum number of shares of Common Stock that that a Participant shall be
permitted to purchase during an Offering Period is 1,000 shares.”
 
2.           Effect on Plan.  Except as otherwise set forth in this Amendment
No. 1, the Plan shall remain in full force and effect.
 
3.           Effective Date of this Amendment.  This Amendment shall become
effective as of February 5, 2014.
 
IN WITNESS WHEREOF, the Committee, by its duly authorized member, has executed
this  Amendment No. 1 on this 5th day of February, 2014.
 


COMPENSATION & MANAGEMENT DEVELOPMENT COMMITTEE:




By:           /s/ John R. Kemp, III 
John R. Kemp III
Chair of the Committee
